The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                               August 8, 2019

                               2019COA125

No. 18CA1145, People in Interest of A.B-A. — Juvenile Court —
Dependency and Neglect — Uniform Child Custody Jurisdiction
and Enforcement Act — Temporary Emergency Jurisdiction

     In this dependency and neglect case, a division of the court of

appeals concludes that the human rights “escape clause” of the

Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA)

did not apply to excuse enforcement of a prior child custody order

entered by an Iranian court. As a result, the division concludes

that the juvenile court exceeded its temporary emergency

jurisdiction under the UCCJEA when it terminated parental rights.
COLORADO COURT OF APPEALS                                       2019COA125


Court of Appeals No. 18CA1145
Adams County District Court No. 16JV301
Honorable Priscilla J. Loew, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of A.B-A., a Child,

and Concerning M.B. and S.T-K.,

Respondents-Appellants.


                        JUDGMENT VACATED AND CASE
                         REMANDED WITH DIRECTIONS

                                   Division II
                          Opinion by JUDGE PAWAR
                        Dailey and Casebolt*, JJ., concur

                           Announced August 8, 2019


Heidi M. Miller, County Attorney, Howard Reinstein, Deputy County Attorney,
Westminster, Colorado, for Petitioner-Appellee

Jeff Ruff, Guardian Ad Litem

Patrick R. Henson, Office of Respondent Parents’ Counsel, Denver, Colorado,
for Respondent-Appellant M.B.

Pamela K. Streng, Office of Respondent Parents’ Counsel, Georgetown,
Colorado, for Respondent-Appellant S.T-K.


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2018.
¶1    Mother, S.T-K., and father, M.B., appeal the juvenile court’s

 judgment terminating their parent-child relationships with their

 son, A.B-A. We consider whether, under the Uniform Child-custody

 Jurisdiction and Enforcement Act (UCCJEA), sections 14-13-101

 to -403, C.R.S. 2018, the juvenile court lacked subject matter

 jurisdiction to terminate parental rights based on an existing child

 custody order in Iran. We also consider the Adams County

 Department of Human Services’ (Department) contention that the

 juvenile court could disregard the prior child custody order either

 because the prior order does not conform to UCCJEA jurisdictional

 standards or because Iranian child custody law violates

 fundamental principles of human rights.

¶2    We conclude that the juvenile court lacked subject matter

 jurisdiction to terminate parental rights and could not disregard the

 Iranian order. We also conclude that the juvenile court erred in

 allowing the Department to serve father by publication. We

 therefore vacate the judgment and remand the case for further

 proceedings.




                                   1
                            I. Background

¶3    Mother, father, and the child are citizens of Iran. The parents

 divorced in Iran in 2009, when the child was six years old. Custody

 of the child remained with mother pursuant to a court order.

¶4    Mother moved to California in 2011. The child remained in

 Iran, where his maternal grandmother and father cared for him at

 different times between 2011 and 2015. The child joined mother in

 California in 2015.

¶5    Mother and the child moved to Colorado in August 2016. The

 following month, mother suffered a mental health crisis and entered

 a mental health facility on an involuntary hold. Consequently, the

 Department took the child into protective custody. The Department

 filed a petition in dependency or neglect in October 2016. The

 juvenile court entered a deferred adjudication as to mother and

 later adjudicated the child dependent and neglected as to mother.

¶6    Father was in Iran at all times during the proceeding. In July

 2017, the Department moved to serve him by publication because it

 had been unable to contact him. The juvenile court granted the

 motion, and the Department published a summons in an Adams




                                  2
 County-area newspaper. Shortly thereafter, the juvenile court

 entered a default adjudication as to father.

¶7    The Department moved to terminate parental rights in

 December 2017. In April 2018, the day before the scheduled

 termination hearing, father contacted the family’s caseworker. He

 said he had just learned of the case and wanted the child returned

 to him. Father continued to telephone the caseworker over the next

 month. Even so, in May 2018, the juvenile court terminated both

 parents’ parental rights.

         II. The Juvenile Court’s Subject Matter Jurisdiction
                          Under the UCCJEA

¶8    Mother contends that the juvenile court lacked subject matter

 jurisdiction to terminate parental rights under the UCCJEA,

 sections 14-13-101 to -403, C.R.S. 2018, because an Iranian child

 custody order was already in effect. We review the juvenile court’s

 subject matter jurisdiction under the UCCJEA de novo and agree

 with mother. People in Interest of C.L.T., 2017 COA 119, ¶ 14.

         A. Foreign Child Custody Orders in Dependency and
                         Neglect Proceedings

¶9    Dependency and neglect proceedings must comply with the

 UCCJEA. People in Interest of M.S., 2017 COA 60, ¶¶ 11-12. The


                                   3
  UCCJEA establishes a comprehensive framework that a Colorado

  court must use to determine whether it may exercise jurisdiction in

  a child custody matter or whether it must defer to a court of

  another state. C.L.T., ¶ 16. Subject to the limitations discussed

  below, Colorado courts must treat a foreign country as though it

  were a state of the United States for purposes of jurisdiction under

  the UCCJEA. § 14-13-104, C.R.S. 2018; In re Parental

  Responsibilities Concerning T.L.B., 2012 COA 8, ¶ 19. As this case

  concerns a foreign country’s child custody order, we will discuss

  provisions of the UCCJEA that refer to another “state” in terms of

  their application to a “foreign country.”

¶ 10   The UCCJEA aims to avoid jurisdictional competition over

  child custody matters in an increasingly mobile society. See Brandt

  v. Brandt, 2012 CO 3, ¶ 19; C.L.T., ¶ 15; M.S., ¶ 15. To that end,

  the UCCJEA provides that the foreign court that issued a child

  custody order retains exclusive, continuing jurisdiction over the

  determination. § 14-13-202, C.R.S. 2018. The foreign court’s

  jurisdiction continues until (1) the foreign court determines that it

  no longer has exclusive, continuing jurisdiction; (2) the foreign

  court declines jurisdiction on the ground that Colorado provides a


                                     4
  more convenient forum; or (3) either the foreign court or a Colorado

  court determines that the child, the parents, and anyone acting as

  a parent do not presently reside in the foreign country.

  § 14-13-203, C.R.S. 2018; C.L.T., ¶ 31. As relevant here, the

  foreign court may not be deprived of jurisdiction if a parent

  presently resides in the foreign country. Brandt, ¶ 27.

¶ 11   A Colorado court may not modify a foreign child custody order

  unless two conditions are met: (1) the Colorado court has

  jurisdiction to make an initial custody determination under section

  14-13-201, C.R.S. 2018; and (2) the foreign court has lost or ceded

  jurisdiction under section 14-13-203.

¶ 12   Notwithstanding a prior, enforceable foreign child custody

  order, however, a Colorado court may exercise temporary

  emergency jurisdiction to protect a child who is present in Colorado

  from mistreatment, abuse, or abandonment. § 14-13-204, C.R.S.

  2018; T.L.B., ¶ 21; see also People in Interest of M.C., 94 P.3d 1220,

  1225 (Colo. App. 2004).

¶ 13   But this temporary emergency jurisdiction under the UCCJEA

  is limited in scope and in time. Importantly, a Colorado court

  exercising temporary emergency jurisdiction may not enter a


                                    5
  permanent custody disposition. M.C., 94 P.3d at 1225 (while

  exercising temporary emergency jurisdiction, a juvenile court may

  not adjudicate a child dependent or neglected or terminate parental

  rights). When exercising temporary emergency jurisdiction to enter

  a temporary emergency order, the Colorado court must specify in its

  order a time period that the court considers adequate to allow the

  person seeking a child custody determination to obtain an order

  from the foreign court. § 14-13-204(3). And the Colorado order

  remains in effect only until the foreign court enters an order or the

  period expires, whichever occurs earlier. Id.; T.L.B., ¶ 21 (a

  temporary emergency order under the UCCJEA lapses as soon as

  the court that otherwise has jurisdiction enters an order).

¶ 14   Because the juvenile court’s emergency jurisdiction is limited

  in scope and time, it is imperative that the juvenile court promptly

  ascertain whether a foreign custody order exists and, if one does,

  whether the foreign order limits the juvenile court’s jurisdiction.

  See 19 Frank L. McGuane, Jr. & Kathleen A. Hogan, Colorado

  Practice Series: Family Law and Practice § 27:9, Westlaw (2d ed.

  database updated May 2019) (the emergency nature of proceedings

  does not suspend the juvenile court’s obligation to communicate


                                     6
  with the court of another jurisdiction regarding a prior custody

  action). To facilitate the court’s assessment, each party to a

  dependency and neglect proceeding must provide information

  regarding where and with whom the child has resided during the

  last five years; any other proceeding involving custody, visitation, or

  parenting time with the child; any proceeding that might affect the

  Colorado dependency and neglect proceeding; and the names and

  addresses of nonparties who might have physical custody of the

  child or claim rights of parental responsibilities, custody, visitation,

  or parenting time. § 14-13-209, C.R.S. 2018. This duty of

  disclosure applies to parents, social services agencies, guardians ad

  litem, and any other persons who may have acquired party status

  as intervenors or otherwise. C.L.T., ¶ 22 n.1. The department, as

  the petitioning party in dependency and neglect proceedings, bears

  the burden of establishing the juvenile court’s subject matter

  jurisdiction under the UCCJEA. See Brandt, ¶ 33.

¶ 15   When the juvenile court discovers a foreign custody order, the

  Colorado court must immediately confer with the foreign court “to

  resolve the emergency, protect the safety of the parties and the

  child, and determine a period for the duration of the temporary


                                     7
  order.” § 14-13-204(4); see also § 14-13-110, C.R.S. 2018; People

  in Interest of D.P., 181 P.3d 403, 407 (Colo. App. 2008) (Colorado

  judge must personally confer with issuing court and may not

  delegate that responsibility to a law clerk).

¶ 16      With this framework in mind, we now turn to the facts of this

  case.

       B. The Juvenile Court Lacked Subject Matter Jurisdiction to
                        Terminate Parental Rights

¶ 17      In December 2017, the Department filed with the juvenile

  court an English translation of the parents’ Iranian dissolution

  decree. The decree includes an order granting custody of the child

  to mother.

¶ 18      At the termination hearing, mother’s counsel asserted that,

  under the UCCJEA, the juvenile court lacked jurisdiction to

  terminate parental rights. The juvenile court stated that it was

  unsure whether a specific Iranian child custody order existed.

  Without resolving this issue, the court found that it had jurisdiction

  and terminated both mother’s and father’s parental rights. This

  was error. Because there was an Iranian child custody order in

  place, the only jurisdiction that the juvenile court could exercise



                                      8
  was temporary emergency jurisdiction under section 14-13-204(4).

  And temporary emergency jurisdiction does not allow a court to

  enter a permanent custody disposition, as the juvenile court did

  here. We therefore conclude that the juvenile court lacked subject

  matter jurisdiction to terminate mother’s and father’s parental

  rights.

¶ 19   The Department argues that the Iranian child custody order

  did not limit the juvenile court to exercising only temporary

  emergency jurisdiction because (1) the Iranian child custody order

  does not conform to the UCCJEA’s jurisdictional standards and (2)

  the child custody law of Iran violates fundamental principles of

  human rights. We reject both contentions.

                1. The Order Conforms to the UCCJEA’s
                        Jurisdictional Standards

¶ 20   Colorado courts must recognize and enforce a foreign child

  custody order if it was made under factual circumstances that

  substantially comply with the UCCJEA’s jurisdictional standards.

  § 14-13-104(2). As relevant here, these requirements are met if the

  issuing court was in the child’s home state, the parents had notice

  of the proceeding, and the parents had an opportunity to be heard.



                                    9
  See § 14-13-201(1)(a) (establishing criteria for home state

  jurisdiction to make an initial child custody determination);

  § 14-13-205, C.R.S. 2018 (parents must have notice and an

  opportunity to be heard).

¶ 21   Where, as here, the material facts underlying a jurisdictional

  issue are not in dispute, we review the matter de novo as a question

  of law. Springer v. City & Cty. of Denver, 13 P.3d 794, 798 (Colo.

  2000).

¶ 22   The child custody order contains sufficient facts to

  demonstrate substantial conformity with the UCCJEA’s

  fundamental jurisdictional requirements. Because the child

  custody order is a provision of the order dissolving the parents’

  marriage, we consider the dissolution order as a whole.

¶ 23   The dissolution order includes facts establishing that Iran was

  the child’s home state. Specifically, the order states that both

  parents resided in Tehran, Iran, and that the issuing court is in

  Tehran. As well, the order indicates that both parents participated

  in the proceeding by stipulating to the division of property and child

  custody. It states that father accepted certain property from




                                    10
  mother, agreed to divorce mother, and waived his right to custody of

  the child.

¶ 24   The Department asserts that the order is inadequate because

  it does not describe the factors the court considered in making its

  custody determination. But this is irrelevant to the jurisdictional

  question. See § 14-13-201 cmt. 2 (explaining that the UCCJEA

  eliminated “best interest” language used by its predecessor, the

  Uniform Child Custody Jurisdiction Act (UCCJA), because it

  “tended to create confusion between the jurisdictional issue and the

  substantive custody determination”); Brandt, ¶ 23 (by removing best

  interests analysis, the UCCJEA avoids injecting the merits of a

  custody dispute into the determination of jurisdiction).

¶ 25   For these reasons, we conclude that the Iranian custody order

  was made under factual circumstances in substantial conformity

  with the jurisdictional standards of the UCCJEA.

               2. The Human Rights Exception Does Not Apply

¶ 26   Alternatively, the Department contends that the Iranian

  custody order is not enforceable in Colorado and therefore did not

  limit the juvenile court’s jurisdiction because the child custody law




                                    11
  of Iran violates fundamental principles of human rights. See

  § 14-13-104(3). We disagree.

¶ 27   The UCCJEA does not require enforcement of a foreign child

  custody order if the child custody law of the foreign country violates

  fundamental principles of human rights. § 14-13-104(3).

¶ 28   The UCCJEA does not define the phrase “fundamental

  principles of human rights,” and the comment accompanying

  section 14-13-104 expressly “takes no position on what laws

  relating to child custody would violate fundamental freedoms.”

  § 14-13-104 cmt. “While the provision is a traditional one in

  international agreements, it is invoked only in the most egregious

  cases.” Id. In applying section 14-13-104, “the court’s scrutiny

  should be on the child custody law of the foreign country and not

  on other aspects of the other legal system.” Id.

¶ 29   The comment notes that Section 20 of the Hague Convention

  on the Civil Aspects of International Child Abduction contains a

  similar provision. Id. Courts interpreting the UCCJEA’s “escape

  clause” — as the human rights exception is commonly known —

  have looked to that provision for guidance. See, e.g., Coulibaly v.

  Stevance, 85 N.E.3d 911, 917 (Ind. Ct. App. 2017); Toland v. Futagi,


                                    12
  40 A.3d 1051, 1058 (Md. 2012); In re Yaman, 105 A.3d 600, 611

  (N.H. 2014). Construing Section 20, the United States Department

  of State has explained that a country may invoke the human rights

  exception “on the rare occasion that [to do otherwise] would utterly

  shock the conscience of the court or offend all notions of due

  process.” Hague International Child Abduction Convention; Text

  and Legal Analysis, 51 Fed. Reg. 10,494, 10,510 (Mar. 26, 1986).

  The exception “was intended to be restrictively interpreted and

  applied, and . . . not to be used, for example, as a vehicle for

  litigating custody on the merits or for passing judgment on the

  political system of [another] country.” Id.

¶ 30   The interpretation of the escape clause is a question of first

  impression in Colorado.

¶ 31   The Department argues that Iran’s child custody law violates

  fundamental principles of human rights because it does not require

  an evaluation of the child’s best interests or ensure that mothers

  are afforded an equal opportunity to parent their children. In

  particular, the Department alleges in its answer brief that Iranian

  child custody law includes the following features:




                                     13
       • Fathers are considered the head of the family and have legal

          custody of children even when mothers have physical

          custody.

       • Fathers exercise direct control over their children’s

          movement, including change of residence, choice of

          employment, travel abroad, and obtaining a driver’s license

          or passport.

       • Custody of a child automatically transfers to the father

          when the child turns seven years old unless the father is

          found legally unfit to care for the child.

       • A Muslim mother who converts to a different religion will

          lose custody of her child.

¶ 32   The Department did not invoke the human rights exception in

  the juvenile court. Consequently, the juvenile court did not address

  it. And on appeal, the Department does not identify any record

  evidence or include any legal citation to support its characterization

  of Iranian child custody law. We are unwilling to say that Iranian

  child custody law violates fundamental principles of human rights

  based on nothing more than the Department’s unsupported claims.

  Because the record does not establish that the escape clause

                                       14
  applies, we conclude that the juvenile court was required to

  recognize the Iranian child custody order.

¶ 33   In so concluding, we also note that nothing about the Iranian

  child custody order in this case suggests a violation of fundamental

  principles of human rights. See Coulibaly, 85 N.E.3d at 918-19 (the

  UCCJEA does not limit courts to considering foreign child custody

  law “only on its face, without regard to whether that law was

  applied in a manner violative of fundamental human rights”).

¶ 34   Most of the Department’s escape clause arguments center

  around an alleged gender preference given to fathers in Iranian

  child custody determinations. (Again, these are arguments made

  without citation to Iranian law.) But the Iranian child custody

  order in this case does not enforce a gender presumption. Instead,

  the Iranian court’s dissolution order granted full custody to mother:

            The permanent custody of the common son
            named [A.B-A.], 6 years old, is by [mother] and
            [father] waived from himself the right of
            custody. [Child support] of the son is 1000000
            Rls. per month and should be paid by [father]
            to [mother].

¶ 35   As to the assertion that Iranian child custody law deprives

  non-Muslim mothers of custody rights, the Department does not



                                   15
  suggest that mother was in danger of losing custody based on her

  religious practice. And under the circumstances of this case, in

  which the juvenile court has already purported to terminate

  mother’s parental rights on different grounds, we perceive no

  potential prejudice to mother.

¶ 36   To support application of the escape clause in this case, the

  Department relies heavily on the decision in Amin v. Bakhaty, 798
So. 2d 75 (La. 2001), in which the Louisiana Supreme Court

  considered whether to cede jurisdiction to an Egyptian court under

  the UCCJEA’s predecessor, the UCCJA. The Department points to

  similarities between the child custody law of Egypt and Iran —

  again, without citation to legal authority. The analogy to Amin fails

  for three reasons.

¶ 37   First, the court in Amin reviewed whether a Louisiana trial

  court had discretion to exercise jurisdiction to enter an initial child

  custody order — not whether the trial court had jurisdiction to

  modify a prior custody order. Id. at 77.

¶ 38   Second, the Amin court determined that it could exercise

  jurisdiction because doing so served the best interests of the

  subject child. Id. at 79-80 (interpreting residual jurisdiction under


                                     16
  La. Stat. Ann. § 13:1702(A)(4)(ii) (2001)). But the UCCJEA no

  longer allows courts to exercise jurisdiction on this basis. An

  official comment to section 14-13-201 states that the “best interest”

  language of the UCCJA was eliminated because it “tended to create

  confusion between the jurisdictional issue and the substantive

  custody determination.” § 14-13-201 cmt. 2.

¶ 39    Third, the Amin court did not consider, as we must, whether

  the foreign country’s child custody law violated fundamental

  principles of human rights. Amin is therefore unhelpful in

  determining whether the escape clause applies here.

¶ 40    For these reasons, we conclude that the human rights

  exception did not permit the juvenile court to disregard the Iranian

  child custody order in this case. Because the juvenile court had to

  recognize the Iranian child custody order, it could exercise only

  temporary emergency jurisdiction under the UCCJEA. The juvenile

  court had no authority to enter permanent custody orders. By

  entering permanent custody orders that terminated mother’s and

  father’s parental rights, the juvenile court exceeded its jurisdiction.

  We must therefore vacate that judgment.

       C. The Absence of Diplomatic Relations with Iran is Irrelevant


                                    17
¶ 41   The Department argues that the juvenile court’s lack of

  jurisdiction to enter permanent custody orders was harmless error

  because the United States has no diplomatic relations with Iran.

¶ 42   First, and most importantly, the Department cites no

  authority, and we are aware of none, for the proposition that a

  court’s actions in excess of its jurisdiction may be deemed

  harmless. A court without jurisdiction “is deprived of any authority

  to act.” People in Interest of P.K., 2015 COA 121, ¶ 9. The

  Department does not explain how we could affirm a judgment that a

  court lacked authority to enter.

¶ 43   Second, to the extent that the Department intended to argue

  that the absence of diplomatic relations with Iran meant that the

  juvenile court’s exercise of jurisdiction in this case was proper, we

  disagree. According to the Department, because the United States

  has no diplomatic relations with Iran, the juvenile court could not

  have conferred with an Iranian court. This argument requires us to

  resolve two questions: Does the absence of diplomatic relations (1)

  provide an exemption from the UCCJEA as a matter of law; or,




                                     18
  alternatively, (2) excuse the court’s failure to comply with the

  UCCJEA in this case? We answer both questions “no.”

¶ 44   The first question requires us to interpret the UCCJEA.

  Statutory construction involves a question of law that we review de

  novo. People in Interest of C.L.S., 313 P.3d 662, 665-66 (Colo. App.

  2011). Our goal is to effectuate the intent of the legislature. Id. at

  666. We begin by applying the plain language of the statute, giving

  words and phrases their ordinary meanings. Id. If the language is

  unambiguous, we do not resort to other methods of statutory

  construction. Id. “Where the legislature could have chosen to

  restrict the application of a statute, but chose not to, we do not read

  additional restrictions into the statute.” Springer, 13 P.3d at 804.

¶ 45   Section 14-13-104 expressly provides two exceptions to the

  rule that Colorado courts must treat a foreign country as if it were a

  state of the United States for purposes of determining jurisdiction

  under the UCCJEA. The exceptions do not include an exemption

  for a foreign country that has no diplomatic relations with the

  United States. We will not read such an exception into the statute.

  See Springer, 13 P.3d at 804. Consequently, the absence of

  diplomatic relations between Iran and the United States does


                                    19
  nothing to alter the juvenile court’s duty to confer with the Iranian

  court that issued the custody order.

¶ 46   Nor does the lack of diplomatic relations make it impossible for

  the juvenile court to attempt to fulfill this duty in this case. The

  record does not support the Department’s assertion that the

  juvenile court had no means of contacting the Iranian court.

  Instead, the record shows only that the juvenile court did not

  recognize its duty to confer and, as a result, made no effort to do so.

  The Department’s speculation that such efforts would have failed is

  just that: speculation. Such speculation provides no basis to

  conclude that the court’s error was harmless.

¶ 47   In the end, because the juvenile court lacked subject matter

  jurisdiction to terminate either parent’s parental rights, we vacate

  the judgment of termination.

           III. Father Is Entitled to Notice and An Opportunity
                          to Be Heard on Remand

              A. The Juvenile Court Erred When It Allowed
                         Service by Publication

¶ 48   Father contends that the juvenile court erred when it granted

  the Department’s motion to serve him by publication in Adams

  County knowing that he was in Iran. We agree.


                                    20
¶ 49   We review the constitutional sufficiency of service by

  publication de novo. Synan v. Haya, 15 P.3d 1117, 1119 (Colo.

  App. 2000).

¶ 50   Due process requires, at a minimum, that a parent receive

  adequate notice of a dependency and neglect proceeding and an

  opportunity to be heard. People in Interest of M.M., 726 P.2d 1108,

  1115 (Colo. 1986); Synan, 15 P.3d at 1119. Notice must be

  reasonably calculated to apprise parents of the pendency of an

  action and afford them an opportunity to present objections. In re

  C.L.S., 252 P.3d 556, 559 (Colo. App. 2011). And, when

  termination is sought, “due process requires that a parent be

  provided with adequate notice of a termination hearing and an

  opportunity to protect [his or] her interests at the hearing itself.”

  M.M., 726 P.2d at 1115.

¶ 51   Section 19-3-503(8)(b), C.R.S. 2018, authorizes service by

  publication in dependency and neglect actions when a parent has

  no residence in Colorado and his or her place of residence is

  unknown. C.R.C.P. 4(g) provides that a motion for service by

  publication shall include the following information:

       • the facts authorizing service by publication;


                                     21
       • the efforts, if any, that have been made to obtain personal

          service; and

       • the address, or last known address, of the person to be

          served or a statement that the address and last known

          address are unknown.

  The motion must establish that the party seeking service by

  publication exercised due diligence to obtain personal service or

  that efforts to do so would have been to no avail. C.R.C.P. 4(g).

¶ 52   Even when the person to be served cannot be located, service

  by publication may still not be constitutionally sufficient if other

  means of service are more likely to afford actual notice. See Synan,
15 P.3d at 1120. For example, if the person’s identity and

  something of his or her whereabouts are known, service by

  publication alone is unlikely to pass constitutional muster. Id.

  Instead, when “some evidence indicates the whereabouts of [an]

  absent party, any form of substituted service authorized by the trial

  court must have a reasonable chance of giving that party actual

  notice of the proceeding.” Id. (publication in Denver-area

  newspaper did not satisfy due process when evidence indicated the

  defendant was in Japan).

                                    22
¶ 53   The Department submitted an affidavit in support of the

  motion for publication. The affidavit averred that it “state[d] in

  detail all of the efforts made by [the Department] to procure

  personal service” on father. But it did not describe any efforts to

  locate father or make contact with him. Instead, the affidavit stated

  that father was in Iran, the caseworker was unable to contact him

  or his family, and the caseworker knew of no source of information

  to assist the Department in providing personal service. The

  affidavit also stated, in conclusory fashion, that the Department

  had exercised due diligence in attempting to locate father.

¶ 54   Further, while mother could presumably have provided the

  address at which she and father had previously resided together,

  the affidavit stated that father’s last known address was unknown.

  And, although plainly incorrect, the affidavit stated that the actual

  identity of the child’s biological father was unknown.

¶ 55   The juvenile court granted the Department’s motion to serve

  father by publication in an Adams County-area newspaper. But the

  evidence before the court did not establish what, if any, efforts the

  Department had made to locate father. See C.R.C.P. 4(g). And the

  evidence indicated that father was in Iran, but it did not establish


                                    23
  whether the Department had attempted to provide personal service

  by any means that would likely result in father receiving actual

  notice. See Synan, 15 P.3d at 1120.

¶ 56   Thus, we conclude that the juvenile court erred when it

  allowed the Department to serve father by publication.

             B. The Department’s Later Efforts and Contact
          with Father Did Not Cure the Juvenile Court’s Error

¶ 57   The Department purported to serve father by publication in

  August 2017, and the juvenile court adjudicated the child

  dependent or neglected as to father later that month. In November

  2017, the caseworker asked mother’s relatives in Iran for father’s

  contact information, but they did not have it. In late December

  2017, the caseworker had the child send father a message via

  Facebook with her contact information and a request to contact her.

  The Department’s diligent search team also contacted father

  through Facebook, but the record does not indicate whether the

  message was in English or Farsi, the only language that father

  speaks. And the record does not establish whether either message

  apprised father of the dependency and neglect proceeding or the

  reason for the caseworker’s request.



                                   24
¶ 58   In April 2018, two days before the termination hearing was

  set, father’s nephew contacted the caseworker. The nephew advised

  the caseworker that father had received her Facebook message and

  wished to speak with her.

¶ 59   Father and the caseworker spoke the next day via telephone

  with a Farsi interpreter. According to the caseworker’s report,

  father said that he was very concerned about the child and wanted

  to know what was happening with him. The caseworker told father

  that the Department had moved to terminate parental rights, that

  the child had decided he did not want to return to Iran, and that

  the Department was not in favor of returning the child to Iran.

  Father responded that he would not relinquish his parental rights

  and would do whatever it took to fulfill his parental duties. He told

  the caseworker that he wanted the child to return home and

  explained that he had allowed the child to move with mother to the

  United States for a better life, but it was “not ok[ay] how this case

  [had] opened.” He asked how he could get involved in the case.

¶ 60   The caseworker told father she would contact him after the

  termination hearing the next day. In her report, the caseworker

  recommended that the juvenile court terminate father’s parental


                                    25
  rights. At the hearing, however, the Department and the guardian

  ad litem moved to continue the hearing to allow time to assess the

  child’s wishes.

¶ 61   The juvenile court continued the termination hearing for one

  month. At the next hearing, the caseworker testified that father

  had telephoned her frequently during the past month. She reported

  that father said he was unable to travel to the United States

  because he was “not welcome” here. And, as father notes in his

  opening brief, an executive order banning most Iranian nationals

  from traveling to the United States was in effect when father learned

  of the proceedings. See Exec. Order No. 13,780, 82 Fed. Reg.

  13,209 (Mar. 9, 2017).

¶ 62   Despite the caseworker’s extensive contact with father before

  the termination hearing, the record does not indicate that she asked

  him for his mailing address or that the Department otherwise

  attempted personal service. Nor does the record show that father

  ever received formal notice of the dependency and neglect

  proceeding, a copy of the petition in dependency and neglect, a copy

  of the motion for termination, or any advisement of his rights. See




                                   26
  § 19-3-503 (summons shall set forth parent’s constitutional and

  legal rights).

¶ 63   To the extent father had actual notice of the proceeding

  through his communication with the caseworker, such notice did

  not cure the court’s error. See People in Interest of J.C.S., 169 P.3d
240, 252 (Colo. App. 2007) (Taubman, J., dissenting) (actual notice

  is not a substitute for the formal requirements of service of process

  in dependency and neglect proceedings). Unlike in other civil cases,

  a summons in a dependency and neglect proceeding must advise

  respondent parents of their rights, including the right to counsel,

  and explain that the termination of the parent-child relationship is

  a possible remedy under the proceeding. § 19-3-503(1). The record

  does not indicate that the caseworker provided any of this

  information to father.

¶ 64   On remand, the juvenile court shall order the Department to

  serve father with the petition in dependency and neglect in

  accordance with section 19-3-503.

                   C. Father’s Remaining Contentions

¶ 65   Because we vacate the termination judgment, we need not

  address father’s contentions that the juvenile court violated his


                                    27
  right to due process by (1) failing to appoint counsel to represent

  him and (2) terminating his parental rights on the ground of

  abandonment without requiring the Department to show what

  efforts it had made to locate him. We note, however, that the

  juvenile court must ensure that father has a meaningful

  opportunity to participate in the proceedings, including

  representation by court-appointed counsel if appropriate. See

  §§ 19-1-105, 19-3-202(1), C.R.S. 2018.

                             IV. Conclusion

¶ 66   The judgment terminating mother’s and father’s parental

  rights is vacated, and the case is remanded for further proceedings.

  On remand, the juvenile court shall provide notice of the

  dependency and neglect proceeding to father in accordance with

  section 19-3-503.

¶ 67   The juvenile court shall limit the duration and scope of its

  temporary emergency jurisdiction consistent with section

  14-13-204. The juvenile court shall immediately communicate with

  the Iranian court on the record in accordance with sections

  14-13-204(4) and 14-13-110.

       JUDGE DAILEY and JUDGE CASEBOLT concur.


                                    28